Citation Nr: 9920858	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-00 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability consisting of loss of voice as a result 
of treatment received at a VA hospital in November 1994.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel




INTRODUCTION

The veteran had active service from May 1951 to April 1953.

In an October 1996 rating decision, the RO denied the 
veteran's claim of entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability as a result of 
medical treatment received at a VA hospital in November 1994, 
in which he sustained a throat injury resulting in the loss 
of his voice.

The Board remanded the issue that is the subject of this 
decision in March 1998, to seek additional VA treatment 
records in accordance with Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Review of the actions performed by the RO reveal 
that the mandate of that remand has been fulfilled.  Stegall 
v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

There is no competent medical evidence of a nexus between the 
findings of the veteran's loss of voice and any 
hospitalization, medical or surgical treatment provided by 
VA.



CONCLUSION OF LAW

The claim of entitlement to service connection for loss of 
voice pursuant to 38 C.F.R. § 1151 is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Relevant Background 

The veteran was diagnosed with squamous cell carcinoma of the 
left false vocal cord and epiglottis, regionally metastatic 
to the left neck on fine needle aspiration in October 1993 at 
Bay Pines VAMC.  The diagnosis was preceded by a three-month 
history of sore throat and enlarging, slightly tender, left 
cervical mass.  Through March 1994 the veteran underwent 
three cycles of palliative chemotherapy.  The veteran's 
disease was said to have decreased dramatically as a result.

In July 1994 the veteran underwent a panendoscopy and carbon 
dioxide laser excision of the left false vocal cord mass at 
the Bay Pines VA Medical Center.  On physical examination 
prior to his admission, there was a granular area of false 
vocal cord with a prominence into the area of the glottic 
space with irregularity of the left piriform sinus as well as 
an approximately 3 x 2 cm left neck lymph mass palpable under 
the mid one-third of the left sternocleidomastoid muscle.  
The veteran pharynx was without lesions.  The veteran was 
taken to the operating room and laryngoscopy, panendoscopy 
and carbon dioxide laser to the larynx were carried out 
without any complications.  In the larynx, a large fibrous 
tissue mass was identified on the left false vocal cord that 
was protruding from the posterior one-third of the left false 
vocal cord to the medial section of the larynx.  The right 
false vocal cords as well as the true vocal cords were found 
to be somewhat atrophic without any tumor involvement.  The 
carbon dioxide laser was applied and the large false vocal 
cord mass was removed and sent for biopsy.  The procedure was 
reported to be essentially uneventful and the veteran did 
well postoperatively.

The veteran was prepared for a left radical neck dissection 
in July 1994, at the same VA facility.  The veteran 
reportedly decided against surgery, and against any other 
treatment.  It was explained to the veteran that he did still 
have active disease in his neck as well as possibly early 
disease at the base of the tongue.  The veteran was 
discharged against medical advice.

Records from the Bay Pines VAMC show that in October 1994 the 
veteran was noted to have been lost to follow-up since his 
therapy.  He was also noted to have had a "negative" biopsy 
in the previous July, but had had progressive pain, 
hoarseness, and dysphagia since.  There had been no other 
follow up.

In November 1994 the veteran was seen by the Tampa VAMC ENT 
department.  He was noted to be hoarse.  On November 30, 
1994, the veteran was examined at the ENT clinic at Tampa 
VAMC.  The veteran reported that he had a biopsy in July 1994 
that was negative.  He reported that his voice was worse 
subsequently.  He was assessed with a residual neck mass.  
The records show that a further needle biopsy was to be 
performed that day, but he left.

In November 1996 the veteran submitted the statements of 
J.W., A.S., and J.D., who were apparently acquaintances of 
the veteran.  They all wrote that the veteran suffered 
permanent damage as a result of a biopsy performed on his 
throat in November 1994.  He could only talk in a whisper for 
many months, could later only make low sounds, and it was at 
that time a strain for him to speak above a whisper.

The custodian of records for the VAMC has provided a 
statement that there is no evidence of treatment provided to 
the veteran after November 1994.

The veteran submitted a statement in November 1996.  He 
stated that he had no voice immediately after undergoing a 
biopsy in November 1994 at Bay Pines.  His voice two years 
later was just above a whisper.  He did not go back because 
he was so upset by what the doctor did to him.  

The veteran was not treated again until March 1998 by private 
physicians after his condition deteriorated.  Approximately 
three to four months earlier he had developed a laryngeal 
cutaneous fistula with spillage associated with swallowing of 
liquids.  He lost fifty pounds in six months.  The veteran 
was to undergo surgery in May 1998.

The Board notes that the veteran first alleged that the 
biopsy was performed in December 1994, and then alleged it to 
have occurred in November 1994.  Review of the record reveals 
that the only biopsy performed at a VA facility took place in 
July 1994.  VA performed no procedures in either November 
1994 or December 1994.  The Board notes that the alleged date 
of the procedure is immaterial to the disposition of the 
veteran's claim.

II. Analysis 

The veteran's claims for service connection for loss of voice 
resulting from a medical procedure in July, November, or 
December 1994 at the VAMC are premised on 38 U.S.C. § 1151, 
which provided, at the time of the veteran's claim in 
February 1994, in pertinent part: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment . . . and such 
injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under this chapter . . . 
shall be awarded in the same manner as if 
such disability, aggravation, or death 
were service-connected. 

38 U.S.C.A. § 1151 (West 1991 & Supp. 1994). 

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") invalidated the 
requirement of fault contained in 38 C.F.R. § 3.358(c)(3).  
The provisions of 38 C.F.R. § 3.358, excluding section 
(c)(3), remained valid.  The United States Supreme Court 
ultimately affirmed this decision.  Brown v. Gardner, 115 
S.Ct. 552 (1994).

The provisions of 38 C.F.R. § 3.358, provide, that in 
determining if additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such additional disability resulted from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical, or surgical 
treatment, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358 (b),(c). 

The amended regulation, 38 C.F.R. § 3.358 (c)(3), now 
provides:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  'Necessary consequences' 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.

38 C.F.R. § 3.358 (1998).

The provisions of 38 U.S.C.A. § 1151 were amended effective 
October 1, 1997, to re-impose the requirement that additional 
disability be the result of carelessness, negligence, lack of 
proper skill, error in judgment or similar fault on the part 
of VA in furnishing care, or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1)(A)(B) (West Supp. 
1999).  Since the veteran's claim was pending at the time of 
the statutory change, he is entitled to application of the 
version most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In the case of any claim pending before 
October 1, 1997, the provisions of the old law are most 
favorable and will be applied.  VAOPGCPREC 40-97 (1997).  The 
veteran's claim was pending prior to October 1, 1997, and the 
old law will be applied to his claim.

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[section 5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

Under either the old or new provisions of 38 U.S.C.A. § 1151, 
a well-grounded claim would require evidence that the veteran 
currently have a particular disability, which was caused by 
VA treatment.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
A well-grounded claim for § 1151 benefits would also require 
that the veteran submit competent evidence in support of his 
assertion that VA treatment caused additional disability.  
See Ross v. Derwinski, 3 Vet. App. 141, 145 (1992) (holding 
that the unsupported claim of a veteran that the loss of his 
vision was the result of surgery performed by VA doctors did 
not justify a belief by a fair and impartial individual that 
the claim was well grounded).

Because old § 1151 provided that benefits for a disability 
compensable thereunder "shall be awarded in the same manner 
as if such disability . . . were service connected", 38 
U.S.C. § 1151, the requirements for a well-grounded claim 
under § 1151 are, paralleling those set forth in Caluza, 
generally as follows: (1) Medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones (James) v. West, No. 98-
664, 1999 U.S. App. Vet. Claims LEXIS 612 (July 7, 1999).

The credibility of the evidence presented in support of a 
claim is generally presumed when determining whether it is 
well grounded.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995). 

For purposes of considering whether the veteran's claim is 
well grounded, the Board will assume that the veteran lost a 
substantial part of his capacity to speak contemporaneously 
with a procedure performed at the Bay Pines VAMC.  The 
veteran has introduced evidence that he continues to have a 
loss of voice.  

The Board notes that the veteran had a malignant tumor in his 
throat for which the treatment was provided.  There is no 
competent medical evidence that the loss of voice was caused 
by the VA procedure rather than it being a side effect of 
location of the carcinoma.  Because the veteran has offered 
no medical evidence to relate his claimed condition to VA 
treatment, the Board concludes that his claim under prior 
section 1151 is not well grounded on a standard well-
groundedness analysis.  See Epps, Boggs, and Caluza, all 
supra; see also Ross v. Derwinski, 3 Vet. App. 141, 144-45 
(1992) (holding that veteran's unsupported allegations that 
loss of vision resulted from VA surgery was insufficient to 
well ground prior section 1151 claim). 

Nor can the veteran prevail, on the facts of this case, under 
old section § 1151, based on a continuity-of-symptomatology 
analysis.  The veteran argues that his voice has been a 
whisper and strained since the biopsy was performed either in 
December, November, or July 1994.  The veteran is correct 
that he is competent to describe the symptoms he has 
experienced.  See Savage, supra; see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995); Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994).  However, the mere existence of his diminished 
capacity to speak, which the veteran and his lay witnesses 
are competent to describe, does not necessarily mean that 
there is a nexus between his present conditions and the 
procedure performed at VA.  Such determinations would require 
specialized knowledge or training and are, thus, beyond the 
competency of a lay person.  See Savage, 10 Vet. App. at 497; 
Layno, 6 Vet. App. at 470; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (although competent to testify as to 
symptomatology, lay persons not competent to testify as to 
"medical causation" of noted symptoms).  Therefore, the 
veteran's claim is not well grounded even under continuity-
of-symptomatology analysis.

The benefits sought on appeal are accordingly denied.


ORDER

The claim of service connection pursuant to 38 U.S.C.A. 
§ 1151for loss of voice is denied.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

